Title: To George Washington from George Washington Motier Lafayette, 21 December 1797
From: Lafayette, George Washington Motier
To: Washington, George



Sir
on board the Clio in Ramsgate harbourDecember 21irst 1797.

You will I have no doubt be surprized, to receive a letter from me dated from an English port, and I myself little expected to have wrote to you, from this place, we have had a very long and disagreable passage. In the Ocean we had a contrary wind, for twenty days together which at last carried us to the north of the scilly Islands. we had then to sail back again round them to enter the channel. after entering it we were driven by hard winds together with the carelesness of our captain, upon the shoals on the coast of France, a great way beyond Havre-de grace and at last after having seen the shores of our own country, we have been obliged to take a shelter in Ramsgate on English port in the downs, where we are since the 16th waiting for the first fair wind, to sail again for Havre de grace. as Frenchmen we are not permitted to go a shore, but we don’t regret it much as this is not the place of our destination.
but that which keeps up most our spirits and courage is to know that our hopes are realized, and that my family and their companions in misfortune are certainly free, we can have now no doubt about it since the gentleman who is so kind as to take charge of this letter, captain Harris has seen them all at Hamburg. they had arrived there in the beginning of October and from what I understood of him, they live upon danish territory untill the restoration of their health. the hope of meeting soon again with them is very gratifying to my feelings, and as I know the interest which you always had the kindness to take in what concerns my father I hasten to communicate to you those news. I will not renew my expressions

of gratitude nor my thanks, hoping that you are well convinced of my sentiments for you, but I will pray you to be so obliging as to present our respects to Mrs Washington, to remember us very particularly to Miss Eleanor, Washington, and your family. Mr Frestel joins with me in all the sentiments of which this letter is the faithfull expression. captain Harris who sails to morrow morning for Norfolk has promised that if he went through Alexandria, as he intends to do, he would carry himself this letter.
permit me sir to bid you farewell till I get to France when I shall take the liberty to trouble you with another letter. Mr Blackburn the only american caracter in this place has been exceedingly obliging for me, and has rendered us several services. I have the honor to be sir with the utmost respect your most obedient servant

G. W. motier Lafayette

